NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                           NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



MARK HARRISON,                                   No. 15-17556

                 Plaintiff-Appellant,            D.C. No. 2:15-cv-01060-SPL

  v.
                                                 MEMORANDUM*
J. DENNERLINE, Arizona Fish and Game
Department employee #365; ARIZONA
DEPARTMENT OF GAME AND FISH,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

       Mark Harrison appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims relating to his

misdemeanor prosecution. We review de novo a dismissal for failure to state a


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim under Federal Rule of Civil Procedure 12(b)(6). Starr v. Baca, 652 F.3d

1202, 1205 (9th Cir. 2011). We affirm.

      The district court properly dismissed Harrison’s Fourteenth Amendment

claims because Harrison was neither denied procedural due process nor subjected

to conduct that violated his substantive due process rights. See County of

Sacramento v. Lewis, 523 U.S. 833, 834 (1998) (“[T]he cognizable level of

executive abuse of power [for a substantive due process violation] is that which

shocks the conscience[.]”); Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (“The

fundamental requirement of [procedural] due process is the opportunity to be heard

‘at a meaningful time and in a meaningful manner.’”).

      The district court did not abuse its discretion in dismissing Harrison’s

complaint without leave to amend because amendment would be futile. See Serra

v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010) (setting forth standard of review

and factors for a district court to consider in determining whether to grant leave to

amend); see also Karam v. City of Burbank, 352 F.3d 1188, 1191-92 (9th Cir.

2003) (no Fourth Amendment seizure where plaintiff was not charged with a

felony, was not arrested, and was only required to appear in court).

      Harrison’s contentions that the district court’s actions prejudiced him are

unpersuasive.

      We do not consider arguments raised for the first time on appeal or matters


                                          2                                      15-17556
not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   15-17556